936 F.2d 582
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Gordon Andrew BUNTON, Plaintiff-Appellant,v.Jack COWLEY, Warden, Attorney General, State of Oklahoma,Defendants-Appellees.
No. 90-6316.
United States Court of Appeals, Tenth Circuit.
June 17, 1991.

Before McKAY, SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Gordon Bunton, a prisoner in the custody of the Oklahoma Department of Corrections, appeals the denial of his pro se petition for a writ of habeas corpus.  See 28 U.S.C. Sec. 2254 (1988).  He claims that he is imprisoned in violation of the Due Process Clause of the fourteenth amendment because the Oklahoma Appellate Public Defender has not yet filed a brief for his direct appeal despite petitioner perfecting an appeal more than two years ago.  Petitioner seeks a waiver of the exhaustion requirement for habeas corpus relief due to the delay caused by the backlog in the appellate public defender's office.


3
Due to the more than two-year delay since petitioner perfected his direct criminal appeal, we REVERSE and REMAND for reconsideration in light of Harris v. Champion, Nos. 90-5223, 90-5224 (10th Cir. filed June 17, 1991).


4
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or sued by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3